Citation Nr: 0124362	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  00-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 19, 1989, 
for the grant of service connection for a heart disability, 
to include aortic regurgitation status post aortic valve 
prosthesis.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 15 to 
February 16, 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) which implemented a February 1997 Board decision 
granting service connection for heart disease.  The RO 
granted service connection for aortic regurgitation and 
status post aortic valve prosthesis, effective April 1, 1989.  
In a January 1998 rating decision, the RO assigned an 
effective date of January 19, 1989, for the award of service 
connection. 


FINDINGS OF FACT

1.  In March 1952, the Board denied service connection for a 
heart disability to include rheumatic valvulitis.

2.  On February 7, 1989, the RO received a statement from the 
appellant wherein he expressed a desire to reopen his 
previously disallowed claim of entitlement to service 
connection for a heart disability.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 19, 1989, for the grant of service connection 
for a heart disability.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q), (r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
VA's duties have been fulfilled to the extent necessary. 

There is no issue as to substantial completeness of the 
application.  The veteran has been notified of the 
information necessary to substantiate his claim in the 
discussion contained in the October 2000 statement of the 
case.  There is no indication of additional potentially 
relevant and available records that the RO has not requested.  
His attorney had indicated that no further development is 
warranted in the case.  The Board is satisfied that all 
relevant facts have been properly developed and that VA has 
met its duty to assist the appellant pertaining to his claim.  

Additionally, the essential facts in this case are not in 
dispute; the case rests on the interpretation and application 
of the relevant law.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 
2001).  Therefore, there is no prejudice to the appellant by 
the Board deciding the case at this time on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Factual background

The veteran's service medical records disclose that on 
examination in January 1951, he had a heart murmur.  
Following additional evaluation, he was found to have 
rheumatic heart disease with aortic insufficiency, mitral 
stenosis, and cardiac enlargement. 

In April 1951, the appellant submitted a formal application 
for service connection for a cardiac disability, claimed as 
rheumatic heart, via a VA Form 8-526. 

A May 1951 statement from John Davis Hughes, M.D., indicates 
that the appellant was seen in February 1951.  The 
appellant's history was significant for chest pains and 
smothering sensations when he worked hard during childhood, 
but no heart diagnosis was made.  Dr. Hughes identified 
present diagnoses of rheumatic valvular heart disease, aortic 
insufficiency, and mitral insufficiency.  

From May to August 1951, the appellant was hospitalized at a 
VA medical facility.  According to the hospital summary, 
diagnoses during this period were: (1) rheumatic heart 
disease, active, aortic insufficiency, cardiac enlargement, 
myocardial disease, myocardial insufficiency, Class III, 
treated, improved, and (2) subacute bacterial endocarditis, 
due to streptococcus mitis, secondary to diagnosis number 1 
[rheumatic heart disease], treated, improved.  

In October 1951, the appellant submitted an affidavit wherein 
he set forth his medical history and indicated that he 
developed a fever shortly after discharge.  He noted that in 
August 1951 he was diagnosed with rheumatic heart disease and 
subacute bacterial endocarditis.  

In March 1952, the Board denied the appellant's claim for 
service connection holding that the evidence clearly and 
unmistakably showed the existence of a "chronic cardiac 
disease" preexisting service.  After a review of the medical 
evidence, the Board found no evidence of "rheumatic fever or 
other active cardiac pathology" during service.  The Board 
based this decision on the entire record, to include the May 
to August 1951 VA hospitalization report. 

In a statement received at the RO in March 1961, the veteran 
requested that copies of his records be transferred to 
another RO that he could "reopen [his] appeal for a claim."  
He stated that it was imperative that he have these records 
so that he could reopen his claim immediately due to his 
failing health.  His records were thereafter transferred in 
April 1961.  

A January 1989 private hospital report states that the 
appellant was referred to the facility after VA outpatient 
cardiac Holter readings indicated that he was having severe 
ventricular arrhythmia.  The appellant reported occasional 
chest pressure with exertion.  Thereafter, the appellant 
received inpatient treatment for recurrent nonsustained 
ventricular tachycardia and atypical chest pain at a VA 
medical facility in February 1989.  

On February 7, 1989, the RO received a VA Form 21-4138, 
Statement in Support of Claim, wherein the appellant sought 
to reopen his claim of service connection for a heart 
disability, i.e., very irregular heartbeat.  

In February 1997, the Board granted service connection for 
heart disease based on recent medical evidence showing that 
the appellant had endocarditis in active service that 
aggravated his pre-existing heart disease.  

In a May 1997 rating decision implementing the Board's 
decision, the RO, inter alia, granted service connection for 
a heart disability to include aortic regurgitation and status 
post aortic valve prosthesis, effective April 1, 1989.  The 
veteran appealed the RO's decision concerning the effective 
date.  He maintains that he should he paid from the date 
following his separation from service in 1951. 

Following the receipt of additional evidence, the RO, in a 
January 1998 rating decision, assigned an effective date of 
January 19, 1989, for the award of service connection.

III.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Establishing 
service connection for a disability requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303, 3.304 (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2001).  Here, the Board denied 
entitlement to service connection for a heart disorder in 
March 1952, and that decision is final.  The Board 
specifically found that the evidence at the time "did not 
disclose active rheumatic fever or other active cardiac 
pathology during service." (emphasis added).  Once the 
Board's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108. 

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (2001).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date. 
Servello, 3 Vet. App. at 200.

The first correspondence that could be considered an informal 
claim to reopen the prior final disallowance of service 
connection for a heart disorder is the February 1989 
statement from the appellant.  The statement received in 
March 1961 showed no intent on his part to request 
entitlement to service connection for a heart disorder.  He 
stated only that he wanted to reopen a claim, but did not 
identify any disability for which he sought service 
connection.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal). 

The Board has reviewed the evidence prior to January 19, 
1989, and is unable to identify any statement or other 
evidence which meets the regulatory requirements of an 
informal claim for benefits under the provisions of 38 C.F.R. 
§ 3.155.

Additionally, any post-service medical evidence showing 
treatment for heart disease dated prior to 1989 does not 
constitute an informal claim for service connection for a 
heart condition.  The critical point is whether such 
examination reports fall within the requirements of 38 C.F.R. 
§ 3.157(b), which provides that "[o]nce a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen."  The 
veteran's claim for compensation had not yet been allowed, so 
the examination reports could not constitute an informal 
claim under that clause.  See Crawford v. Brown, 5 Vet. App. 
33 35-36 (1993).  Since there had not been a prior allowance 
or disallowance of a formal claim for compensation for heart 
disease, VA records could not be accepted as an informal 
claim under 38 C.F.R. § 3.157.  See also Servello, 3 Vet. 
App. at 199 (38 C.F.R. § 3.157(b) provides that the date of 
an outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).

The Board notes the appellant's contention that an earlier 
effective date should be awarded to 1951 on the basis that an 
October 1951 affidavit submitted by the appellant constitutes 
an informal claim for service connection for residuals of 
endocarditis and this issue was not addressed in the March 
1952 Board decision.  In essence, the appellant contends that 
service connection for a heart disability may be separated 
into service connection for residuals of rheumatic heart 
disease and residuals of endocarditis.  Thus, according to 
the appellant, while rheumatic valvulitis was addressed in 
the 1952 Board decision, entitlement to service connection 
for residuals of endocarditis was not addressed and this 
separate claim remains open.  

To reiterate, the Board finds that the prior 1952 Board 
decision is final as to the broad issue of service connection 
for a heart disability as it reviewed all the medical 
evidence of record, including the 1951 VA hospitalization 
report showing a diagnosis of endocarditis, and found no 
evidence of inservice incurrence of active cardiac pathology.  
Pursuant to the presumption of regularity attending the 
official acts of public officers, it must be concluded that 
all relevant law and evidence was considered at the time of 
the 1952 Board decision.  Dolan v. Brown, 9 Vet. App. 358, 
362 (1996).  Additionally, despite the phrasing of the issue 
by the Board, entitlement to service connection for a heart 
disorder in general was denied in the discussion within the 
decision.

In light of the foregoing, an effective date earlier than 
January 19, 1989, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).  The Board certainly 
sympathizes with the veteran's difficulties; however, the 
Board must abide by VA regulations.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).


ORDER

An effective date earlier than January 19, 1989, for the 
grant of service connection for a heart disability, to 
include aortic regurgitation status post aortic valve 
prosthesis is denied.  


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

